Citation Nr: 1744806	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating percent for left knee retropatellar pain syndrome prior to July 1, 2013, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating percent for right knee retropatellar pain syndrome prior to July 1, 2013, and to a rating in excess of 10 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for cervical strain/myalgia.  

4.  Entitlement to an initial rating in excess of 10 percent for triangular fibrocartilage complex tear, status post right wrist surgery.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 2005 to November 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California granting entitlement to service connection for the above claimed conditions.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2016.  A transcript of that hearing has been associated with the claims file.

Subsequent to the March 2012 rating decision, the RO increased the Veteran's ratings for his left and right knee conditions, assigning each a 10 percent rating effective July 1, 2013.  Thus, the Board has recharacterized the issue on appeal to reflect this partial grant of benefits.

The issue of entitlement to service connection for a nerve condition secondary to a service-connected right wrist condition has been raised by the record by the Veteran's December 2016 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased rating for left knee, right knee, and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected right wrist condition is not manifested by ankylosis.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5214, 5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met all statutory and regulatory notice provisions set forth in the VCAA. Prior to initial adjudication, an October 2011 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for his right wrist.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant service and post-service treatment records have been collected.  Moreover, the Veteran has been provided sufficient opportunities to submit or complete a release authorization for any additional outstanding records that may be relevant to his claim.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claims.

Moreover, as noted above, the Veteran had a Board hearing before a Veterans Law Judge in December 2016.  The December 2016 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  As detailed by the record, the Veteran was provided several VA examinations in May 2011, July 2013, and August 2016.  Cumulatively, these examinations were based on a review of the claims file, in-person examination, and appropriate diagnostic testing that are responsive to the relevant rating criteria.  As such, the Board finds that these examination reports are adequate for adjudicatory purposes.

With respect to the above finding of examination report adequacy, the Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court's findings in Correia v. McDonald were predicated on the observation that it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.  However, as the foregoing applies to this case, the Board is presently adjudicating entitlement to a disability compensation rating in excess of 10 percent for a right wrist condition, which requires the presence of ankylosis for assignment of a higher rating.  Moreover, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366, 370-371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Therefore, as there is no evidence of ankylosis, remand for a Correia compliant VA examination would not avail the Veteran of a higher right wrist disability compensation rating, and is therefore not warranted.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

I. Entitlement to an Increased Rating for Right Wrist Disability

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Under Diagnostic Code 5215 (wrist, limited motion), limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  A 10 percent rating is the maximum schedular rating available under DC 5215.  38 C.F.R. § 4.71a.  A higher rating under Diagnostic Code 5214 requires the presence of ankylosis.  Id.

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The Veteran's right hand is his dominant hand.  As noted, the only other applicable diagnostic code to impairment of the wrist is Diagnostic Code 5214, which addresses ankylosis of the wrist.  

The Veteran is current in receipt of the maximum compensable rating for his right wrist under Diagnostic Code 5215, and a review of the Veteran's lay statements, post-service treatment records, and VA examination reports do not reveal any evidence of ankylosis. Therefore, Diagnostic Code 5214 is inapplicable.  Moreover, because the Veteran is already receiving the maximum compensable rating under Diagnostic Code 5215, it is not necessary for the Board to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable, and these regulatory provisions are applicable to limitation of motion, not ankylosis.  Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.  Accordingly, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's service-connected right wrist condition is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5214, 5215 (2016).

Finally, consideration of whether entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right wrist disability is denied.



REMAND

The Board notes that the Veteran submitted a lay statement and provided Board hearing testimony indicating that during range of motion testing, the August 2016 VA examiner forced him to move his neck and knees further than was comfortable, causing him pain.  A review of the August 2016 examination reports include only active range of motion results, and does not indicate that there was any painful motion for the Veteran's right and left knee conditions.  The Board notes that the Veteran's prior July 2013 knee examination documents left knee painful motion and more limited knee extension that what is documented on the August 2016 VA examination.  Additionally, the Veteran provided Board hearing testimony that both his cervical spine and bilateral knee conditions have worsened over the course of the appeal period, with his right knee now worse than his left knee (although a historical review of the claims file reveals that the Veteran's right knee has never been noted to exhibit painful motion on VA examination).

Additionally, the Board separately notes that recently, as explained above, the Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59," and reiterates that 38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, because the Veteran has maintained that his left and right knee VA examinations did not adequately reflect his range of motion to include painful motion, and that all of his remaining musculoskeletal claims on appeal have worsened since the 2013 VA examination, the Board finds that remand for additional VA examinations is warranted.  All new VA examinations procured should include Correia compliant range of motion testing or findings. 

Finally, because the Veteran's claims are already being remanded for new VA examinations, any outstanding VA treatment records relevant to his cervical spine and left and right knee disabilities should be procured.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left and right knee disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's bilateral knee disabilities, and their impact on his daily activities and capacity to work. The examiner should test the range of motion for the Veteran's bilateral knees during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so (i.e. safety, practicality etc.).

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his cervical spine disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's cervical spine disability, and its impact on his daily activities and capacity to work.  The examiner should test the range of motion of the cervical spine during active motion, passive motion, and if appropriate weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so (i.e. safety, practicality etc.).

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


